


110 HRES 294 EH: A resolution commending the Kingdom of

U.S. House of Representatives
2007-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 294
		In the House of Representatives, U.
		  S.,
		
			July 16, 2007
		
		RESOLUTION
		A resolution commending the Kingdom of
		  Lesotho for the enactment of a law to improve the status of married women and
		  ensure the access of married women to property rights.
	
	
		Whereas the Kingdom of Lesotho is a parliamentary
			 constitutional monarchy that has been an independent country since 1966;
		Whereas Lesotho is a low-income country with a gross
			 national income per capita of $960 and 50 percent of the population lives below
			 the poverty line;
		Whereas, in Lesotho, the HIV prevalence is estimated at 23
			 percent for the total adult population and 56 percent for pregnant women
			 between the ages of 25 and 29, and the current average life expectancy at birth
			 is estimated to be 34.4 years;
		Whereas the Kingdom of Lesotho, referred to by some as the
			 Kingdom in the Sky, was a strong public supporter of the end of
			 apartheid in South Africa, and the Government of Lesotho granted political
			 asylum to a number of refugees from South Africa during the apartheid
			 era;
		Whereas the Government of Lesotho has demonstrated a
			 strong commitment to ruling justly, investing in people, ensuring economic
			 freedom, and controlling corruption;
		Whereas the Government of Lesotho has been named eligible
			 by the Millennium Challenge Corporation (MCC) for a Compact of financial
			 assistance that, as currently proposed, would strongly focus on improving and
			 safeguarding the health of the people of Lesotho, in addition to supporting
			 projects for sustainable water resource management and private sector
			 development;
		Whereas, historically, a married woman in Lesotho was
			 considered a legal minor during the lifetime of her husband, was severely
			 restricted in economic activities, was unable to enter into legally binding
			 contracts without her husband’s consent, and had no standing in civil
			 court;
		Whereas legislation elevating the legal status of married
			 women and providing property and inheritance rights to women in Lesotho was
			 introduced as early as 1992;
		Whereas for years women’s groups, nongovernmental
			 organizations, the Federation of Women Lawyers, officials of the Government of
			 Lesotho, and others in Lesotho have pushed for passage of legislation
			 strengthening rights of married women;
		Whereas in a letter to the Government of Lesotho in
			 September 2006, the chief executive officer of the MCC stated that gender
			 inequality is a constraint on economic growth and poverty reduction and is
			 related to the high prevalence of HIV/AIDS, and that inattention to issues of
			 gender inequality could undermine the potential impact of the Compact proposed
			 to be entered into between the MCC and the Government of Lesotho;
		Whereas the MCC’s advocacy of gender equity played a
			 supportive role in the enactment of the Legal Capacity of Married Persons Act
			 in the Kingdom of Lesotho, which effectively eliminated de jure
			 discrimination against women in the customary law system;
		Whereas the Legal Capacity of Married Persons Act was
			 passed by the Parliament of Lesotho and enacted into law in November
			 2006;
		Whereas the MCC has already provided assistance to further
			 full and meaningful implementation of the new law; and
		Whereas the MCC has promulgated and is currently
			 implementing a new gender policy to integrate gender into all phases of the
			 development and implementation of the Compact between the MCC and the
			 Government of Lesotho: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)applauds the
			 enactment of the Legal Capacity of Married Persons Act by the Kingdom of
			 Lesotho;
			(2)lauds the Kingdom
			 of Lesotho for demonstrating its commitment to improve gender equity;
			(3)encourages the
			 Kingdom of Lesotho to continue its effort to ensure gender equity; and
			(4)commends the
			 Millennium Challenge Corporation (MCC) for developing and implementing policies
			 to advance gender equity in the Kingdom of Lesotho and other countries eligible
			 for financial assistance from the MCC.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
